DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19, 32, 45, 46, 47, 48 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of claim 19 is already recited in claim 1, the limitation of claim 32 is already in claim 15, the limitation of claim 45 is already recited in claim 16, the limitation of claim 46 is already recited in claim 1, the limitation of claim 47 is already recited in claim 15,  the limitation of claim 48 is already recited in claim 16.     Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 25, 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7:  the luminance claimed in claim 7 is not clear whether the luminance is referring to the luminance of the input image, the luminance obtained in the obtaining, or the luminance obtained in the conversion process of claim 2.
Claim 25:  the luminance claimed in claim 20 is not clear whether the luminance is referring to the luminance of the input image, the luminance obtained by the obtaining unit, or the luminance obtained by the conversion unit of claim 20.
Claim 38:  the luminance claimed in claim 7 is not clear whether the luminance is referring to the luminance of the input image, the luminance obtained in the obtaining, or the luminance obtained in the conversion process of claim 33.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 8-10,  12- 20, 26-28, 30-33, 39-41, 43-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu US 20060056683 further in view of Balasubramanian et al US 6646762.
Regarding claims 1,  2, 15, 46, 47: Komatsu teaches an image processing apparatus comprising: 
an obtaining unit configured to obtain a luminance of an input image indicated by input image data (an RGB signal corresponding to a representative lattice point of RGB input space into Lab color space, a device-independent color signal represented by luminance (L), chrominance (C), and hue (H) may be obtained (paragraph 0089); 
a conversion unit configured to perform, for the input image, conversion processing of value indicating the color of the input image for obtaining a value indicating color of an image included in the color reproduction range of a printing apparatus configured to print an image based on the input image data and obtaining the luminance of the image after the conversion (input color that is compressed according to the dynamic range of the imaging apparatus is compared with color reproduction range (gamut) information of the imaging apparatus. If the input color is within the gamut (i.e., if the input color value is less than the maximum chrominance for its corresponding hue and luminosity), the input color does not have to be compressed. If the input color is outside the gamut (i.e., if the input color 
Komatsu fails to teach a correction unit configured to correct the luminance of the input image, wherein the correction unit performs correction of the luminance of the input image based on a conversion characteristic between the luminance obtained by the obtaining unit and the luminance obtained by the conversion unit
Balasubramanian et al teaches the a correction unit configured to correct the luminance of the input image (Y  fig. 6), wherein the correction unit performs correction of the luminance of the input image (note) based on a conversion characteristic between the luminance (see Y going into G1, fig. 6) obtained by the obtaining unit (note, the luminance value obtained in Komatsu is before conversion which is equivalent to the input Y in Balasubramanian) and the luminance (Y” going out of G1 after conversion) obtained by the conversion unit (pixelwise gamut mapping G1 to the input colors, and computes a difference image .DELTA.Y between the luminances of the input and gamut mapped signals. It then adds a filtered version .DELTA.Y' of this difference back to the gamut mapped signal Y' (correction) colulmn 5, 33-54 and lines column 6, lines 52-60; note:  from fig. 6, Y=Y” (output from G1) +delta Y (see 102, fig. 6) Y” is further corrected in 106 using delta Y” (output from 104); therefore, in mathematics, it is equivalent to say that Y is corrected by adding delta Y and delta Y” before being map again in G2.  Delta Y itself can be view as a characteristic between Y and Y” as it is the difference between Y and Y”; therefore, it would have been obvious to a person with ordinary skill in the art/Mathematics to further correct the value of input luminance after the first gamut mapping based on the characteristic of the input luminance value and output luminance value after the first color mapping for the second gamut mapping).

Regarding claims 2:  Balasubramanian teaches an extraction unit (102 will extract all Y values coming in and inherently, the Y has high frequency value higher than others) configured to extract a high-frequency component from the luminance of an image, wherein the extraction unit extracts a first high-frequency component from the luminance obtained by the obtaining unit (102 will extract all Y values coming in and inherently, the Y has high frequency value higher than others, see rejection of claim 1), and extracts a second high-frequency component from the luminance obtained by the conversion unit (the high frequency in Y” (output from G1), and the correction unit corrects the luminance of the input image based on a conversion characteristic between the first high-frequency component and the second high-frequency component. (see rejection of claim 1)
Note:  system of fig., 6 is working on all Y values of input image data which inherently having high frequency of Y and low frequency of Y.
Regarding claim 8 Balasubramanian et al teaches wherein the correction by the correction unit is performed for the input image, and the same conversion processing as the conversion processing by the conversion unit is applied to the image after the correction (fig. 6, the correction is in unit 106, the conversion process is color mapping G1 and G2, both G1 and G2 are gamut mapping (same conversion process)).
Regarding claim 9, Balasubramanian et al teaches wherein the same conversion processing as the conversion processing by the conversion unit is applied to the input image ( the conversion process 
Regarding claim 10, Komatsu teaches wherein the conversion processing by the conversion unit includes dynamic range compression processing and gamut mapping processing (input color that is compressed according to the dynamic range of the imaging apparatus is compared with color reproduction range (gamut) information of the imaging apparatus, for example. If the input color is within the gamut (i.e., if the input color value is less than the maximum chrominance for its corresponding hue and luminosity), the input color does not have to be compressed. If the input color is outside the gamut (i.e., if the input color value is greater than the maximum chrominance for its corresponding hue and luminosity), the input color may be mapped to gamut outer boundary data in a direction angle .theta. with respect to a certain hue plane (paragraph 0108), note: mapping input color value outside of printer gamut into printer gamut is dynamic range compression processing and mapping input color value inside of printer gamut into printer gamut is gamut mapping processing).

Regarding claim 12:  Komatsu teaches wherein the correction unit corrects a high-frequency component of the image based on a luminance of a low-frequency component of the image such that the luminance of the high-frequency component of the image after the conversion processing is included in a luminance range of the image after the correction by the correction unit. (fig. 5, color mapping, is to map value L of input color value within the range L of printer, obviously, the correction of the L value of input has to be at least greater than the Lmin of the input (Lbm) (based on Lbm), and from fig. 5, the printer gamut (the converted gamut) is the smallest gamut, and hence has to be within the L range of the input L and corrected L , also see column 6, lines 10-15, Balasubramanian in-gamut color are not altered implies both the value Y and the corrected Y have bigger gamut than printer gamut (outside printer gamut) or else it will not be altered).
Regarding claim 13:  Balasubramanian teaches wherein the correction unit further comprises a determination unit configured to determine whether to perform the correction based on a luminance of a low-frequency component of the image after the conversion processing and a luminance of a high-frequency component of the image after the conversion processing (column 6, lines 10-15, Balasubramanian in-gamut color are not altered, note:  in gamut implies witin the range of luminance of highest frequency and lowest frequency, also see fig. 5 of Kumatsu)
Regarding claim 14:  Komatsu teaches an image processing apparatus comprising:
an obtaining unit configured to obtain a luminance of an input image indicated by input image data (an RGB signal corresponding to a representative lattice point of RGB input space into Lab color space, a device-independent color signal represented by luminance (L), chrominance (C), and hue (H) may be obtained (paragraph 0089); 
a conversion unit configured to perform, for the input image, conversion processing of value indicating the color of the input image for obtaining a value indicating color of an image included in the color reproduction range of a printing apparatus configured to print an image based on the input image data and obtaining the luminance of the image after the conversion (input color that is compressed according to the dynamic range of the imaging apparatus is compared with color reproduction range (gamut) information of the imaging apparatus. If the input color is within the gamut (i.e., if the input color value is less than the maximum chrominance for its corresponding hue and luminosity), the input color does not have to be compressed. If the input color is outside the gamut (i.e., if the input color value is greater than the maximum chrominance for its corresponding hue and luminosity), the input color may be mapped to gamut outer boundary data in a direction angle .theta. with respect to a certain hue plane (paragraph 0108), note, paragraph 102, -105, both the input color space and output color space are presented with Lab (LCH) with L as luminance); and 
Komatsu fails to teach a correction unit configured to correct the luminance of the input image to suppress lowering of a contrast of the input image, wherein the correction unit corrects a high-frequency component of the image based on a luminance of a low-frequency component of the image such that a luminance of the high-frequency component of the image after the conversion processing is included in a luminance range of the image after the correction by the correction unit.
Balasubramanian et al teaches the a correction unit (106, fig. 6) configured to correct ( the luminance of the input image (Y  fig. 6) to suppress lowering of a contrast of the input image.  (pixelwise gamut mapping G1 to the input colors, and computes a difference image .DELTA.Y between the luminances of the input and gamut mapped signals. It then adds a filtered version .DELTA.Y' of this difference back to the gamut mapped signal Y' (correction) colulmn 5, 33-54 and lines column 6, lines 52-60; note:  from fig. 6, assume Y is Y going into G1 and unit 102, Y” is the Y output G1 , then Y=Y” (output from G1) +delta Y (see 102, fig. 6) Y” is further corrected in 106 using delta Y” (output from 104); therefore, in mathematics, it is equivalent to say that Y is corrected by adding delta Y and delta Y” before being map again in G2.  Delta Y itself can be view as a characteristic between Y and Y” as it is the difference between Y and Y”; therefore, it would have been obvious to a person with ordinary skill in the art/Mathematics to further correct the value of input luminance after the first gamut mapping based on the characteristic of the input luminance value and output luminance value after the first color mapping for the second gamut mapping; column 1, lines 55-60, the method of color mapping is to correct the problem that other method would create luminance difference decrease (lowering of a contrast of the input image)).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Komatsu to include: a correction unit configured to correct the luminance of the input image to suppress lowering of a contrast of the input image.  The reason of doing is to improve print quality (see column 1, lines 55-60, Balasubramanian). 
Note:  after the combination, Komatsu teaches wherein the correction unit corrects a high-frequency component of the image based on a luminance of a low-frequency component of the image such that the luminance of the high-frequency component of the image after the conversion processing is included in a luminance range of the image after the correction by the correction unit. (fig. 5, color mapping, is to map value L of input color value within the range L of printer, obviously, the correction of the L value of input has to be at least greater than the Lmin of the input (Lbm) (based on Lbm), and from fig. 5, the printer gamut (the converted gamut) is the smallest gamut, and hence has to be within the L range of the input L and corrected L , also see column 6, lines 10-15, Balasubramanian in-gamut color are not altered implies both the value Y and the corrected Y have bigger gamut than printer gamut (outside printer gamut) or else it will not be altered).


Regarding claim 16, 45, 48, Komatsu teaches a non-transitory computer-readable medium storing a program that causes a computer to function as (paragraph 0123): 
an obtaining unit configured to obtain a luminance of an input image indicated by input image data (an RGB signal corresponding to a representative lattice point of RGB input space into Lab color space, a device-independent color signal represented by luminance (L), chrominance (C), and hue (H) may be obtained (paragraph 0089); 
a conversion unit configured to perform, for the input image, conversion processing of value indicating the color of the input image for obtaining a value indicating color of an image included in the color reproduction range of a printing apparatus configured to print an image based on the input image data and obtaining the luminance of the image after the conversion (input color that is compressed according to the dynamic range of the imaging apparatus is compared with color reproduction range (gamut) information of the imaging apparatus. If the input color is within the gamut (i.e., if the input color value is less than the maximum chrominance for its corresponding hue and luminosity), the input color does not have to be compressed. If the input color is outside the gamut (i.e., if the input color value is greater than the maximum chrominance for its corresponding hue and luminosity), the input color may be mapped to gamut outer boundary data in a direction angle .theta. with respect to a certain hue plane (paragraph 0108), note, paragraph 102, -105, both the input color space and output color space are presented with Lab (LCH) with L as luminance); and 
Komatsu fails to teach a correction unit configured to correct the luminance of the input image, wherein the correction unit performs correction of the luminance of the input image based on a conversion characteristic between the luminance obtained by the obtaining unit and the luminance obtained by the conversion unit
Balasubramanian et al teaches the a correction unit configured to correct the luminance of the input image (Y  fig. 6), wherein the correction unit performs correction of the luminance of the input image (note) based on a conversion characteristic between the luminance (see Y going into G1, fig. 6) obtained by the obtaining unit (note, the luminance value obtained in Komatsu is before conversion which is equivalent to the input Y in Balasubramanian) and the luminance (Y” going out of G1 after conversion) obtained by the conversion unit (pixelwise gamut mapping G1 to the input colors, and computes a difference image .DELTA.Y between the luminances of the input and gamut mapped signals. It then adds a filtered version .DELTA.Y' of this difference back to the gamut mapped signal Y' (correction) colulmn 5, 33-54 and lines column 6, lines 52-60; note:  from fig. 6, Y=Y” (output from G1) +delta Y (see 102, fig. 6) Y” is further corrected in 106 using delta Y” (output from 104); therefore, in mathematics, it is equivalent to say that Y is corrected by adding delta Y and delta Y” before being map again in G2.  Delta Y itself can be view as a characteristic between Y and Y” as it is the difference between Y and Y”; therefore, it would have been obvious to a person with ordinary skill in the art/Mathematics to further correct the value of input luminance after the first gamut mapping based on the characteristic of the input luminance value and output luminance value after the first color mapping for the second gamut mapping).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Komatsu to include: a correction unit configured to correct the luminance of the input image, wherein the correction unit performs correction of the luminance of the input image based on a conversion characteristic between the luminance obtained by the obtaining unit and the luminance obtained by the conversion unit.  The reason of doing is to improve print quality (see column 1, lines 55-60, Balasubramanian). 
Regarding claim 17:  Komatsu an image processing method comprising:
an obtaining unit configured to obtain a luminance of an input image indicated by input image data (an RGB signal corresponding to a representative lattice point of RGB input space into Lab color space, a device-independent color signal represented by luminance (L), chrominance (C), and hue (H) may be obtained (paragraph 0089); 
a conversion unit configured to perform, for the input image, conversion processing of value indicating the color of the input image for obtaining a value indicating color of an image included in the color reproduction range of a printing apparatus configured to print an image based on the input image data and obtaining the luminance of the image after the conversion (input color that is compressed according to the dynamic range of the imaging apparatus is compared with color reproduction range (gamut) information of the imaging apparatus. If the input color is within the gamut (i.e., if the input color value is less than the maximum chrominance for its corresponding hue and luminosity), the input color does not have to be compressed. If the input color is outside the gamut (i.e., if the input color value is greater than the maximum chrominance for its corresponding hue and luminosity), the input color may be mapped to gamut outer boundary data in a direction angle .theta. with respect to a certain hue plane (paragraph 0108), note, paragraph 102, -105, both the input color space and output color space are presented with Lab (LCH) with L as luminance); and 
Komatsu fails to teach a correction unit configured to correct the luminance of the input image to suppress lowering of a contrast of the input image, wherein the correction unit corrects a high-frequency component of the image based on a luminance of a low-frequency component of the image such that a luminance of the high-frequency component of the image after the conversion processing is included in a luminance range of the image after the correction by the correction unit.
Balasubramanian et al teaches the a correction unit (106, fig. 6) configured to correct ( the luminance of the input image (Y  fig. 6) to suppress lowering of a contrast of the input image.  (pixelwise gamut mapping G1 to the input colors, and computes a difference image .DELTA.Y between the luminances of the input and gamut mapped signals. It then adds a filtered version .DELTA.Y' of this difference back to the gamut mapped signal Y' (correction) colulmn 5, 33-54 and lines column 6, lines 52-60; note:  from fig. 6, assume Y is Y going into G1 and unit 102, Y” is the Y output G1 , then Y=Y” (output from G1) +delta Y (see 102, fig. 6) Y” is further corrected in 106 using delta Y” (output from 104); therefore, in mathematics, it is equivalent to say that Y is corrected by adding delta Y and delta Y” before being map again in G2.  Delta Y itself can be view as a characteristic between Y and Y” as it is the difference between Y and Y”; therefore, it would have been obvious to a person with ordinary skill in the art/Mathematics to further correct the value of input luminance after the first gamut mapping based on the characteristic of the input luminance value and output luminance value after the first color mapping for the second gamut mapping; column 1, lines 55-60, the method of color mapping is to correct the problem that other method would create luminance difference decrease (lowering of a contrast of the input image)).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Komatsu to include: a correction unit configured to correct the luminance of the input image to suppress lowering of a contrast of the input image.  The reason of doing is to improve print quality (see column 1, lines 55-60, Balasubramanian). 
Note:  after the combination, Komatsu teaches wherein the correction unit corrects a high-frequency component of the image based on a luminance of a low-frequency component of the image such that the luminance of the high-frequency component of the image after the conversion processing is included in a luminance range of the image after the correction by the correction unit. (fig. 5, color mapping, is to map value L of input color value within the range L of printer, obviously, the correction of the L value of input has to be at least greater than the Lmin of the input (Lbm) (based on Lbm), and from fig. 5, the printer gamut (the converted gamut) is the smallest gamut, and hence has to be within the L range of the input L and corrected L , also see column 6, lines 10-15, Balasubramanian in-gamut color are not altered implies both the value Y and the corrected Y have bigger gamut than printer gamut (outside printer gamut) or else it will not be altered).
Regarding claim 18:  Komatsu teaches a non-transitory computer readable medium storing a program that cause a computer to function as: 
an obtaining unit configured to obtain a luminance of an input image indicated by input image data (an RGB signal corresponding to a representative lattice point of RGB input space into Lab color space, a device-independent color signal represented by luminance (L), chrominance (C), and hue (H) may be obtained (paragraph 0089); 
a conversion unit configured to perform, for the input image, conversion processing of value indicating the color of the input image for obtaining a value indicating color of an image included in the color reproduction range of a printing apparatus configured to print an image based on the input image data and obtaining the luminance of the image after the conversion (input color that is compressed according to the dynamic range of the imaging apparatus is compared with color reproduction range (gamut) information of the imaging apparatus. If the input color is within the gamut (i.e., if the input color value is less than the maximum chrominance for its corresponding hue and luminosity), the input color does not have to be compressed. If the input color is outside the gamut (i.e., if the input color value is greater than the maximum chrominance for its corresponding hue and luminosity), the input color may be mapped to gamut outer boundary data in a direction angle .theta. with respect to a certain hue plane (paragraph 0108), note, paragraph 102, -105, both the input color space and output color space are presented with Lab (LCH) with L as luminance); and 
Komatsu fails to teach a correction unit configured to correct the luminance of the input image to suppress lowering of a contrast of the input image, wherein the correction unit corrects a high-frequency component of the image based on a luminance of a low-frequency component of the image such that a luminance of the high-frequency component of the image after the conversion processing is included in a luminance range of the image after the correction by the correction unit.
Balasubramanian et al teaches the a correction unit (106, fig. 6) configured to correct ( the luminance of the input image (Y  fig. 6) to suppress lowering of a contrast of the input image.  (pixelwise gamut mapping G1 to the input colors, and computes a difference image .DELTA.Y between the luminances of the input and gamut mapped signals. It then adds a filtered version .DELTA.Y' of this difference back to the gamut mapped signal Y' (correction) colulmn 5, 33-54 and lines column 6, lines 52-60; note:  from fig. 6, assume Y is Y going into G1 and unit 102, Y” is the Y output G1 , then Y=Y” (output from G1) +delta Y (see 102, fig. 6) Y” is further corrected in 106 using delta Y” (output from 104); therefore, in mathematics, it is equivalent to say that Y is corrected by adding delta Y and delta Y” before being map again in G2.  Delta Y itself can be view as a characteristic between Y and Y” as it is the difference between Y and Y”; therefore, it would have been obvious to a person with ordinary skill in the art/Mathematics to further correct the value of input luminance after the first gamut mapping based on the characteristic of the input luminance value and output luminance value after the first color mapping for the second gamut mapping; column 1, lines 55-60, the method of color mapping is to correct the problem that other method would create luminance difference decrease (lowering of a contrast of the input image)).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Komatsu to include: a correction unit configured to correct the luminance of the input image to suppress lowering of a contrast of the input image.  The reason of doing is to improve print quality (see column 1, lines 55-60, Balasubramanian). 
Note:  after the combination, Komatsu teaches wherein the correction unit corrects a high-frequency component of the image based on a luminance of a low-frequency component of the image such that the luminance of the high-frequency component of the image after the conversion processing is included in a luminance range of the image after the correction by the correction unit. (fig. 5, color mapping, is to map value L of input color value within the range L of printer, obviously, the correction of the L value of input has to be at least greater than the Lmin of the input (Lbm) (based on Lbm), and from fig. 5, the printer gamut (the converted gamut) is the smallest gamut, and hence has to be within the L range of the input L and corrected L , also see column 6, lines 10-15, Balasubramanian in-gamut color are not altered implies both the value Y and the corrected Y have bigger gamut than printer gamut (outside printer gamut) or else it will not be altered).
Regarding claim 19, the limitation of claim 19 is already in claim 1, see rejection of claim 1.
Regarding claims 20:  Balasubramanian teaches an extraction unit (102 will extract all Y values coming in and inherently, the Y has high frequency value higher than others) configured to extract a high-frequency component from the luminance of an image, wherein the extraction unit extracts a first high-frequency component from the luminance obtained by the obtaining unit (102 will extract all Y values coming in and inherently, the Y has high frequency value higher than others, see rejection of claim 1), and extracts a second high-frequency component from the luminance obtained by the conversion unit (the high frequency in Y” (output from G1), and the correction unit corrects the luminance of the input image based on a conversion characteristic between the first high-frequency component and the second high-frequency component. (see rejection of claim 1)
Note:  system of fig., 6 is working on all Y values of input image data which inherently having high frequency of Y and low frequency of Y.

Regarding claim 26, Balasubramanian et al teaches wherein the correction in the correcting is performed for the input image, and the same conversion processing as the conversion processing in the performing the conversion processing is applied to the image after the correction (fig. 6, the correction is in unit 106, the conversion process is color mapping G1 and G2, both G1 and G2 are gamut mapping (same conversion process)).
Regarding claim 27,  Balasubramanian et al teaches wherein the same conversion processing as the conversion processing by the conversion unit is applied to the input image ( the conversion process is color mapping G1 and G2, both G1 and G2 are gamut mapping (same conversion process)), and the correction by the correction unit is performed for the image after the conversion (fig. 6, correction 106 is after conversion G1).
Regarding claim 28, Komatsu teaches wherein the conversion processing by the conversion unit includes dynamic range compression processing and gamut mapping processing (input color that is compressed according to the dynamic range of the imaging apparatus is compared with color reproduction range (gamut) information of the imaging apparatus, for example. If the input color is within the gamut (i.e., if the input color value is less than the maximum chrominance for its corresponding hue and luminosity), the input color does not have to be compressed. If the input color is outside the gamut (i.e., if the input color value is greater than the maximum chrominance for its corresponding hue and luminosity), the input color may be mapped to gamut outer boundary data in a direction angle .theta. with respect to a certain hue plane (paragraph 0108), note: mapping input color value outside of printer gamut into printer gamut is dynamic range compression processing and mapping input color value inside of printer gamut into printer gamut is gamut mapping processing).
Regarding claim 30:  Komatsu teaches wherein the correction unit corrects a high-frequency component of the image based on a luminance of a low-frequency component of the image such that the luminance of the high-frequency component of the image after the conversion processing is included in a luminance range of the image after the correction by the correction unit. (fig. 5, color mapping, is to map value L of input color value within the range L of printer, obviously, the correction of the L value of input has to be at least greater than the Lmin of the input (Lbm) (based on Lbm), and from fig. 5, the printer gamut (the converted gamut) is the smallest gamut, and hence has to be within the L range of the input L and corrected L , also see column 6, lines 10-15, Balasubramanian in-gamut color are not altered implies both the value Y and the corrected Y have bigger gamut than printer gamut (outside printer gamut) or else it will not be altered).
Regarding claim 31:  Balasubramanian teaches wherein the correction unit further comprises a determination unit configured to determine whether to perform the correction based on a luminance of a low-frequency component of the image after the conversion processing and a luminance of a high-frequency component of the image after the conversion processing (column 6, lines 10-15, Balasubramanian in-gamut color are not altered, note:  in gamut implies witin the range of luminance of highest frequency and lowest frequency, also see fig. 5 of Kumatsu)


Regarding claim 32, Balasubramanian et al teaches the a correction unit configured to correct the luminance of the input image (Y  fig. 6), wherein the correction unit performs correction of the luminance of the input image (note) based on a conversion characteristic between the luminance (see Y going into G1, fig. 6) obtained by the obtaining unit (note, the luminance value obtained in Komatsu is before conversion which is equivalent to the input Y in Balasubramanian) and the luminance (Y” going out of G1 after conversion) obtained by the conversion unit (pixelwise gamut mapping G1 to the input colors, and computes a difference image .DELTA.Y between the luminances of the input and gamut mapped signals. It then adds a filtered version .DELTA.Y' of this difference back to the gamut mapped signal Y' (correction) colulmn 5, 33-54 and lines column 6, lines 52-60; note:  from fig. 6, Y=Y” (output from G1) +delta Y (see 102, fig. 6) Y” is further corrected in 106 using delta Y” (output from 104); therefore, in mathematics, it is equivalent to say that Y is corrected by adding delta Y and delta Y” before being map again in G2.  Delta Y itself can be view as a characteristic between Y and Y” as it is the difference between Y and Y”; therefore, it would have been obvious to a person with ordinary skill in the art/Mathematics to further correct the value of input luminance after the first gamut mapping based on the characteristic of the input luminance value and output luminance value after the first color mapping for the second gamut mapping).
Regarding claims 33:  Balasubramanian teaches an extraction unit (102 will extract all Y values coming in and inherently, the Y has high frequency value higher than others) configured to extract a high-frequency component from the luminance of an image, wherein the extraction unit extracts a first high-frequency component from the luminance obtained by the obtaining unit (102 will extract all Y values coming in and inherently, the Y has high frequency value higher than others, see rejection of claim 1), and extracts a second high-frequency component from the luminance obtained by the conversion unit (the high frequency in Y” (output from G1), and the correction unit corrects the luminance of the input image based on a conversion characteristic between the first high-frequency component and the second high-frequency component. (see rejection of claim 16)
Note:  system of fig., 6 is working on all Y values of input image data which inherently having high frequency of Y and low frequency of Y.
Regarding claim 39, Balasubramanian et al teaches wherein the correction in the correcting is performed for the input image, and the same conversion processing as the conversion processing in the performing the conversion processing is applied to the image after the correction (fig. 6, the correction is in unit 106, the conversion process is color mapping G1 and G2, both G1 and G2 are gamut mapping (same conversion process)).
Regarding claim 40,  Balasubramanian et al teaches wherein the same conversion processing as the conversion processing by the conversion unit is applied to the input image ( the conversion process is color mapping G1 and G2, both G1 and G2 are gamut mapping (same conversion process)), and the correction by the correction unit is performed for the image after the conversion (fig. 6, correction 106 is after conversion G1).
Regarding claim 41, Komatsu teaches wherein the conversion processing by the conversion unit includes dynamic range compression processing and gamut mapping processing (input color that is compressed according to the dynamic range of the imaging apparatus is compared with color reproduction range (gamut) information of the imaging apparatus, for example. If the input color is within the gamut (i.e., if the input color value is less than the maximum chrominance for its corresponding hue and luminosity), the input color does not have to be compressed. If the input color is outside the gamut (i.e., if the input color value is greater than the maximum chrominance for its corresponding hue and luminosity), the input color may be mapped to gamut outer boundary data in a direction angle .theta. with respect to a certain hue plane (paragraph 0108), note: mapping input color value outside of printer gamut into printer gamut is dynamic range compression processing and mapping input color value inside of printer gamut into printer gamut is gamut mapping processing).
Regarding claim 43:  Komatsu teaches wherein the correction unit corrects a high-frequency component of the image based on a luminance of a low-frequency component of the image such that the luminance of the high-frequency component of the image after the conversion processing is included in a luminance range of the image after the correction by the correction unit. (fig. 5, color mapping, is to map value L of input color value within the range L of printer, obviously, the correction of the L value of input has to be at least greater than the Lmin of the input (Lbm) (based on Lbm), and from fig. 5, the printer gamut (the converted gamut) is the smallest gamut, and hence has to be within the L range of the input L and corrected L , also see column 6, lines 10-15, Balasubramanian in-gamut color are not altered implies both the value Y and the corrected Y have bigger gamut than printer gamut (outside printer gamut) or else it will not be altered).
Regarding claim 44:  Balasubramanian teaches wherein the correction unit further comprises a determination unit configured to determine whether to perform the correction based on a luminance of a low-frequency component of the image after the conversion processing and a luminance of a high-frequency component of the image after the conversion processing (column 6, lines 10-15, Balasubramanian in-gamut color are not altered, note:  in gamut implies witin the range of luminance of highest frequency and lowest frequency, also see fig. 5 of Kumatsu)
Regarding claim 49-54, Komatsu teaches wherein the input image is reproducible in a color reproduction range wider than that color reproduction range of the output apparatus (fig. 5, the color reproduction range for printer is the smallest, also see paragraph 0097)


Allowable Subject Matter
Claims 3-6, 11, 21-24, 29,  34-37, 42,  50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
March 12, 2021
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675